40 So. 3d 67 (2010)
Samuel M. HANSON, Cecil Hanson and Rebecca Hanson, Appellants/Cross-Appellees,
v.
Darin Edward BRYAN, Appellee/Cross-Appellant.
No. 1D09-3464.
District Court of Appeal of Florida, First District.
July 7, 2010.
Elizabeth K. Russo, of Russo Appellate Firm, P.A., Miami and O'Hara Law Firm, P.A., Jacksonville, for Appellants/Cross-Appellees.
Shea T. Moxon of Swope, Rodante, P.A., Tampa, for Appellee/Cross-Appellant.
PER CURIAM.
Our decision in the companion case of Hanson v. Maxfield, 23 So. 3d 736 (Fla. 1st DCA 2009), is binding on the issues raised in this appeal. Therefore, we reverse and remand for further proceedings consistent with Maxfield.
BENTON, VAN NORTWICK and WETHERELL, JJ., concur.